Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Most Recent Claim Set of 08/05/2021
Applicant’s most recent amended claim set of 08/05/2021 is considered to be the latest claim set under consideration by the examiner.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-12, 17-25 are considered allowable.

The instant invention is directed to a proxy hardware security module secured by a physical hardware security module.

The closest prior art, as recited, KANCHARLA et al. US Patent Application Publication No. 2015/0358161 and Norum US Patent No. 10,305,906, are also generally directed to various aspects of securing a hardware security module.  However, KANCHARLA et al. or Norum does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 17, 23.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:

When combined with the additional limitations found in Claim 1.

Regarding Claim 17:
a computer device federating a proxy hardware security module based on a physical hardware security module, the computer device storing the proxy hardware security module and receiving periodic identifying transmissions from the physical hardware security module, after a first transmission of the expected periodic identifying transmissions from the physical hardware security module is received by the computer device, the computer device initiates binding the proxy hardware security module with the physical hardware security module and initiates the prevention of further binding of the proxy hardware security module with the physical hardware security module based 
When combined with the additional limitations found in Claim 17.

Regarding Claim 23:
a computer device storing a proxy hardware security module that is federated from a physical hardware security module, the computer device receiving periodic identifying transmissions from the physical hardware security module, after a first transmission of the expected periodic identifying transmissions from the physical hardware security module is received by the computer device, the computer device initiates binding the proxy hardware security module with the physical hardware security module and initiates the prevention of further binding of the proxy hardware security module with the physical hardware security module based on a decision made by the physical hardware security module and if the computer device fails to receive a second transmission of the expected periodic identifying transmissions from the physical hardware security module the computer device then erases the proxy hardware security module.
When combined with the additional limitations found in Claim 23.

Therefore Claims 1-5, 7-12, 17-25 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boenisch et al - US_20160105429: Boenisch et al. teaches the control of a Hardware Security Module.
Hamid - US_20130219164: Hamid teaches the use of a cloud based Hardware Security Module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498